DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on August 11, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1, 2, 4, 7, 8, 10, 11, 15, 17-22, 29, 31, 33, 34, 108, and 109 have been examined and rejected. This Office action is responsive to the amendment filed on July 6, 2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 2, 4, 7, 18-22, and 108-109 are rejected under 35 U.S.C. 103 as being unpatentable over Pettinati et al (U.S. Patent No, 7,418,663) in view of Thomas et al (U.S. Patent No. 9,432,314).

4-1.	Regarding claims 1, 108, and 109, Petinati teaches the claim of a group-based communication apparatus configured to manage a draft message composer interface of a group-based communication system, the group-based communication apparatus comprising at least one processor and at least one memory, the at least one memory having computer-coded instructions therein, wherein the computer-coded instructions are configured to, in execution with the at least one processor, cause the group-based communication apparatus to: cause rendering of a draft message composer interface to a group-based communication interface of the group-based communication system in response to receiving a compose draft message request comprising a user identifier, wherein the draft message composer interface comprises a destination input component, by disclosing a system [figure 1] that allows a user to compose a new message having a type-in line 420a for receipt of user input for specifying the destination of the message [column 8, lines 40-56; figure 4].
Petinati teaches in response to detecting a non-keystroke engagement of the destination input component and without receiving any characters associated with keystroke engagement within the destination input component, determine a first destination suggestions set by querying a group-based communication suggestions repository based upon at least the user identifier, by disclosing that upon receiving focus input directed at the type-in line, displaying a filtered list of expected contacts comprising a list of contacts that are most likely to be selected by a user [column 7, lines 45-52]. The determination as to what contacts are most likely to be selected by a user can be based on various criteria, including, but not limited to the frequency of selecting particular contacts, the last selected contacts, network or geographic proximity of the contact, compatibility of the contact’s communication devices, and so forth [column 7, lines 52-60]. 
Petinati teaches... cause rendering of a destination suggestion interface comprising the first destination suggestions set, by disclosing displaying the filtered list of expected contacts [column 8, lines 40-44; figure 4].
Petinati does not expressly teach wherein the first destination suggestions set includes at least one suggested direct message or at least one suggested group-based communication channel. Thomas discloses providing a navigation model using a miniaturized conversation history with a contact carousel and chat cards sorted in historical order [column 5, lines 20-28; figure 6]. Images within the contact carousel are used to represent both conversations with a contact [column 5, lines 38-42] as well as group message conversations [column 5, lines 61-62]. When the user manipulates a button, a vertically scrollable list view is displayed on the UI having contacts ordered in the same way as the carousel by conversation history so that the contact associated with a conversation having the most recent message is displayed at the top of the list [column 9, lines 11-19; figure 17]. The user can select an image to display the corresponding conversation [column 7, lines 12-24]. This would allow a user to more quickly select recent conversations for additional messages. Since Petinati discloses receiving focus input directed at the type-in line to display a filtered list of expected contacts comprising a list of contacts that are most likely to be selected by a user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the filtered list of Petinati, existing conversations with a contact as well as group message conversations, as taught by Thomas. This would allow a user to more quickly select recent conversations for additional messages. Thus, the destination suggestions would include an identifier associated with an ongoing message communication between the sender and one or more users.

4-2.	Regarding claim 2, Petinati-Thomas teach all the limitations of claim 1, wherein the computer-coded instructions are further configured to cause the group-based communication apparatus to: detect a first keystroke engagement of the destination input component, by disclosing that the user may begin typing or otherwise entering the desired contact information directly into the type-in line [Petinati, column 10, lines 28-31].
Petinati-Thomas teach determine a second destination suggestions set by querying the group-based communication suggestions repository based upon at least the user identifier and the first keystroke engagement, by disclosing upon receiving the alternative input, finding one or more unexpected contacts containing the desired contact information [Petinati, column 10, lines 31-38].
Petinati-Thomas teach automatically update the destination suggestion interface to replace the first destination suggestions set with the second destination suggestions set, by disclosing displaying an alternative list of at least some of the unexpected contacts [Petinati, column 10, lines 56-61; figure 6].

4-3.	Regarding claim 4, Petinati-Thomas teach all the limitations of claim 1, wherein the first destination suggestions set comprises one or more suggested user recipients, one or more suggested group-based communication threads, or combinations thereof, by disclosing that the list of contacts include any person, group, organization, business, household, or other type of identifiable entity [Petinati, column 1, lines 21-23].

4-4.	Regarding claim 7, Petinati-Thomas teach all the limitations of claim 1, wherein the destination suggestion interface is configured for user selection engagement, and wherein a first destination selection indication is generated upon user selection engagement of at least one destination suggestion item of the first destination suggestions set, by disclosing that when one of the contacts is selected, the contact information corresponding to the selected contact is inserted into the type-in line [Petinati, column 9, lines 21-25].

4-5.	Regarding claim 18, Petinati-Thomas teach all the limitations of claim 1, wherein determining the first destination suggestions set by querying the group-based communication suggestions repository based upon at least the user identifier comprises: querying the group-based communication suggestions repository for destination suggestion items, by disclosing that an appropriate contact information directory will be queried [Petinati, column 7, lines 10-33]. The list of contacts include any group [Petinati, column 1, lines 21-23].
Petinati-Thomas teach retrieving user profile data associated with the user identifier from the group-based communication suggestions repository; ranking the destination suggestion items returned by the querying the group-based communication suggestions repository based on the user profile data; and determining the first destination suggestions set based on the ranking of the destination suggestion items, by disclosing that the criteria used to determine the likelihood a contact will be selected can be used to filter or organize the list of contacts that are displayed to the user in a particular order [Petinati, column 8, lines 18-25, 60-65]. The determination as to what contacts are most likely to be selected by a user can be based on various criteria, including, but not limited to the frequency of selecting particular contacts, the last selected contacts, network or geographic proximity of the contact, compatibility of the contact’s communication devices, and so forth [Petinati, column 7, lines 52-60].

4-6.	Regarding claim 19, Petinati-Thomas teach all the limitations of claim 18, wherein the user profile data stored in the group-based communication suggestions repository comprises at least one of user role data, user organization data, user topic data, historical channel interaction data, historical thread interaction data, historical user interaction data, or combinations thereof, by disclosing that the determination as to what contacts are most likely to be selected by a user can be based on various criteria, including, but not limited to the frequency of selecting particular contacts, the last selected contacts, network or geographic proximity of the contact, compatibility of the contact’s communication devices, and so forth [Petinati, column 7, lines 52-60]. Temporal information may also be used such as frequency of selection, time of last selection, and so forth [Petinati, column 7, lines 61-67].

4-7.	Regarding claim 20, Petinati-Thomas teach all the limitations of claim 18, wherein the compose draft message request further comprises a current group identifier associated with the group-based communication interface and the user profile data comprises one or more additional group identifiers associated with the user identifier, by disclosing that the list of contacts include any person, group, organization, business, household, or other type of identifiable entity [Petinati, column 1, lines 21-23]. As shown in [Petinati, figure 4], various identifiers are used to show each contact in the list.

4-8.	Regarding claim 21, Petinati-Thomas teach all the limitations of claim 20, wherein the destination suggestion items returned by the querying the group-based communication suggestion repository comprise one or more destination suggestion items associated with the current group identifier, by disclosing that contacts listed in the list may be associated with a selected contact by some relationship determined by the schema module, including any association made previously between the selected contact and one or more related contacts [Petinati, column 10, lines 4-20]. The list of contacts include any person, group, organization, business, household, or other type of identifiable entity [Petinati, column 1, lines 21-23]

4-9.	Regarding claim 22, Petinati-Thomas teach all the limitations of claim 20, wherein the destination suggestion items returned by the querying the group-based communication suggestions repository comprise one or more destination suggestion items associated with the one or more additional group identifiers, by disclosing that the list of contacts include any person, group, organization, business, household, or other type of identifiable entity [Petinati, column 1, lines 21-23].

5.	Claims 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pettinati et al (U.S. Patent No, 7,418,663), in view of Thomas et al (U.S. Patent No. 9,432,314), and further in view of Cortright et al (U.S. Patent No. 6,895,426).

5-1.	Regarding claim 8, Petinati-Thomas teach all the limitations of claim 7. Petinati-Thomas do not expressly teach wherein the computer-coded instructions are further configured to cause the group-based communication apparatus to: in response to generating a first destination selection indication upon user selection engagement of at least one destination suggestion item, determine whether the first destination selection indication corresponds to a group-based communication channel, a group-based communication thread, or one or more user recipients; in an instance where the first destination selection indication corresponds to a selected group-based communication channel, cause rendering in the destination input component of a channel title tile associated with the selected group-based communication channel. Cortright discloses identifying an entry in a preview pane or header of an email message as an email address or similar text and checking the text against a contact list or lists to associate the email address with an appropriate icon depending on the source of the email address [column 7, lines 16-25]. Different icons are used to indicate the sources of different addresses, such as an entry denoting a mailing list or a newsgroup [column 7, lines 30-39; figure 9]. The icon allows the user to manipulate the text as an icon [column 7, lines 25-29]. This would increase the speed with which operations may be performed on the entered text. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the entered text of Petinati-Thomas with an appropriate icon, as taught by Cortright. This would increase the speed with which operations may be performed on the entered text.

5-2.	Regarding claim 10, Petinati-Thomas-Cortright teach all the limitations of claim 8, wherein the channel title tile comprises a user engageable deletion element and the computer-coded instructions are further configured to stop rendering the channel title tile to the destination input component upon detection of a user selection engagement of the user engageable deletion element, by disclosing that the icon allows the user to delete the text of the email address [Cortright, column 7, lines 25-29].

5-3.	Regarding claim 15, Petinati-Thomas-Cortright teach all the limitations of claim 8, wherein the computer-coded instructions are further configured to cause the group-based communication apparatus to: in an instance where the first destination selection indication corresponds to one or more selected user recipients, cause rendering in the destination input component of a user identifier tile associated with each user recipient of the one or more selected user recipients, by disclosing associating the email address with an appropriate icon depending on the source of the email address [Cortright, column 7, lines 16-25]. Different icons are used to indicate the sources of different addresses, such as an address contained in the user’s address book [Cortright, column 7, lines 30-39; figure 9].
Petinati-Thomas-Cortright teach configure the destination input component to facilitate a keystroke engagement of the destination input component corresponding to one or more additional selected user recipients, by disclosing that multiple contacts may be entered in the type-in line, as shown in [Petinati, figure 7]. The user may begin typing or otherwise entering the desired contact information directly into the type-in line [Petinati, column 10, lines 28-31].
Petinati-Thomas-Cortright teach determine an additional user recipient suggestions set, by disclosing that upon receiving the alternative input, finding one or more unexpected contacts containing the desired contact information [Petinati, column 10, lines 31-38].
Petinati-Thomas-Cortright teach automatically update the destination suggestion interface to replace the first destination suggestions set with the additional user recipient suggestions set, by disclosing displaying an alternative list of at least some of the unexpected contacts [Petinati, column 10, lines 56-61; figure 6].

5-4.	Regarding claim 17, Petinati-Thomas-Cortright teach all the limitations of claim 15, wherein each user identifier tile comprises a user engageable deletion element and the computer-coded instructions are further configured to stop rendering at least one user identifier tile to the destination input component upon detection of a user selection engagement of at least one user engageable deletion element, by disclosing that the icon allows the user to delete the text of the email address [Cortright, column 7, lines 25-29].

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pettinati et al (U.S. Patent No, 7,418,663), in view of Thomas et al (U.S. Patent No. 9,432,314), in view of Cortright et al (U.S. Patent No. 6,895,426), and further in view of Callanan et al (Pub. No. US 2009/0119372).

6-1.	Regarding claim 11, Petinati-Thomas-Cortright teach all the limitations of claim 8, wherein the computer-coded instructions are further configured to cause the group-based communication apparatus to configure the destination input component to facilitate a keystroke engagement of the destination input component corresponding to one or more additional group-based communication channels, by disclosing that multiple contacts may be entered in the type-in line, as shown in [figure 7]. The user may begin typing or otherwise entering the desired contact information directly into the type-in line [Petinati, column 10, lines 28-31] and upon receiving the alternative input, one or more contacts containing the desired contact information will be displayed [Petinati, column 10, lines 31-55]. The list of contacts include any person, group, organization, business, household, or other type of identifiable entity [Petinati, column 1, lines 21-23].
Petinati-Thomas-Cortright do not expressly teach in response to receipt of one or more keystrokes corresponding to one or more additional group-based communication channels, cause rendering of an alert message to the draft message composer interface. Callanan discloses providing a warning for all originating email exceeding a maximum number of recipients [paragraph 34]. This would help prevent messages from being unintentional sent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide warnings when the number of recipients of an email exceeds a maximum number, as taught by Callanan. This would help prevent messages from being unintentional sent.

7.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Pettinati et al (U.S. Patent No, 7,418,663), in view of Thomas et al (U.S. Patent No. 9,432,314), and further in view of Callanan et al (Pub. No. US 2009/0119372).

7-1.	Regarding claim 29, Petinati-Thomas teach all the limitations of claim 7, wherein the first destination selection indication corresponds to a selected group-based communication channel, by disclosing that the list of contacts include any person, group, organization, business, household, or other type of identifiable entity [Petinati, column 1, lines 21-23]. When one of the contacts is selected, the contact information corresponding to the selected contact is inserted into the type-in line [Petinati column 9, lines 21-25].
Petinati-Thomas do not expressly teach wherein the computer-coded instructions are further configured to cause the group-based communication apparatus to: determine whether a user profile associated with the user identifier is a member of the selected group-based communication channel; and in an instance where the user profile associated with the user identifier is not the member of the selected group-based communication channel, cause rendering of an alert message to the draft message composer interface. Callanan discloses providing a notification if an attempted communication activity includes a message sent to a group the user is not a member of [paragraph 40]. This would help prevent messages from being unintentional sent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide warnings when the user attempts a communication activity with a group the user is not a member of, as taught by Callanan. This would help prevent messages from being unintentional sent.

8.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Pettinati et al (U.S. Patent No, 7,418,663), in view of Thomas et al (U.S. Patent No. 9,432,314), in view of Callanan et al (Pub. No. US 2009/0119372), and further in view of Cortright et al (U.S. Patent No. 6,895,426).

8-1.	Regarding claim 33, Petinati-Thomas-Callanan teach all the limitations of claim 31. Petinati-Thomas-Callanan do not expressly teach, wherein the channel title tile comprises a user engageable deletion element and the computer-coded instructions are further configured to stop rendering the channel title tile to the destination input component upon detection of a user selection engagement of the user engageable deletion element. Cortright discloses identifying an entry in a preview pane or header of an email message as an email address or similar text and checking the text against a contact list or lists to associate the email address with an appropriate icon depending on the source of the email address [column 7, lines 16-25]. Different icons are used to indicate the sources of different addresses, such as an entry denoting a mailing list or a newsgroup [column 7, lines 30-39; figure 9]. The icon allows the user to manipulate the text as an icon, such as allowing the user to delete the text of the email address [column 7, lines 25-29]. This would increase the speed with which operations may be performed on the entered text. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the entered text of Petinati with an appropriate icon, as taught by Cortright. This would increase the speed with which operations may be performed on the entered text.
	
9.	Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pettinati et al (U.S. Patent No, 7,418,663), in view of Thomas et al (U.S. Patent No. 9,432,314), in view of Callanan et al (Pub. No. US 2009/0119372), and further in view of Johnson (U.S. Patent No. 5,835,571).

9-1.	Regarding claim 31, Petinati-Thomas-Callanan teach all the limitations of claim 29. Petinati-Thomas-Callanan do not expressly teach wherein the computer-coded instructions are further configured to cause the group-based communication apparatus to: in an instance where the user profile associated with the user identifier is the member of the selected group-based communication channel, determine whether the user profile associated with the user identifier has write access privileges to the selected group-based communication channel; In an instance where the user profile associated with the user identifier has the write access privileges to the selected group-based communication channel, cause rendering in the destination input component of a channel title tile associated with the selected group-based communication channel. Johnson discloses it was well known to make a determination whether a user has access rights to certain information [column 14, lines 28-31]. If the user does not have access rights, providing an error message [column 14, lines 31-34] and if the user does have access rights, performing the intended function [column 14, lines 34-36]. This would help alert the user whether a function can properly be performed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide access rights to information and error messages based on the user’s access rights, as taught by Johnson. This would help alert the user whether a function can properly be performed.

9-2.	Regarding claim 34, Petinati-Thomas-Callanan-Johnson teach all the limitations of claim 31, wherein the computer-coded instructions are further configured to cause the group-based communication apparatus to: in an instance where the user profile associated with the user identifier does not have the write access privileges to the selected group-based communication channel, cause rendering of an error indication to the draft message composer interface, by disclosing that if the user does not have access rights, providing an error message [Johnson, column 14, lines 31-34]

Response to Arguments
10.	The Examiner acknowledges the Applicant’s amendments to claims 1, 108 and 109.
	Regarding independent claim 1, Applicant alleges that Pettinati et al (U.S. Patent No, 7,418,663) in view of Riddle et al (Pub. No. US 2011/0263278) does not teach or suggest “in response to detecting a non-keystroke engagement of the destination input component and without receiving any characters associated with keystroke engagements within the destination input component, determine a first destination suggestions set...” and “wherein the first destination suggestions set includes at least one suggested direct message or at least one suggested group-based communication channel,” as has been amended to claim 1, because (1) Pettinati merely describes an e-mail-based system that populates a “to” field of an e-mail message with specific users, contacts, e-mail addresses, etc. which are not direct messages or suggested group-based communication channels and (2) Riddle describes that upon the user generating a new message, requiring input from the user with respect to the newly generated message before a stored conversation thread is identified. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Pettinati et al (U.S. Patent No, 7,418,663), in view of Thomas et al (U.S. Patent No. 9,432,314). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for independent claims 108 and 109 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2, 4, 7, 8, 10, 11, 15, 17-22, 29, 31, 33, 34 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claim 1. However, as discussed above, Pettinati in view of Thomas are considered to teach claim 1, and consequently, claims 2, 4, 7, 8, 10, 11, 15, 17-22, 29, 31, 33, 34 are rejected.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178